DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 Response to Amendment
The amendment filed on 12/28/2020 under 37 CFR 1.312 has been entered. Claims 1-5, 7-8, 11-15, 17-18, 21-23 are pending in the Application. Applicant’s amendment to the Drawings have overcome the Objection previously presented in the Office Action mailed 8/26/2020.
Claim Objections
Claim 1 objected to because of the following informalities:  in line 7, “the one or more direct light emitting elements” should be “the direct light emitting elements” to be consistent with the earlier recitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Savian US 2015/0166178 A1 in view of Takeshita et al., US 2018/0098399 A1, and further in view of Hodgson et al., US 2011/0222302 A1.

Regarding claim 1, Savian discloses “A vehicle roof lighting unit for illuminating an interior compartment of a vehicle, comprising: a housing (54, Fig. 18, 22, 23), a concave reflective surface (panel 56, Fig. 17A; ¶ [0078] light from the top washes along and down the panels, bucket and sidewalls; concave portion seen in Fig. 8) and direct light emitting elements (left and right lights 60, Fig. 17A) supported by the housing, wherein each of the direct light emitting elements are configured to illuminate a portion of the interior compartment (seen in Fig. 17A), and wherein each of the one or more direct light emitting elements are located on an exterior portion of the housing (seen in Fig. 17A); one or more indirect light emitting elements (62 and LEDs 91, Fig. 18, 23, 24) mounted to the housing for providing general lighting for the entire interior compartment (seen in Fig. 17A, ¶ [0078]), wherein each of the one or more indirect light emitting elements are concealed from view (seen in Fig. 18 and 24, the bottom part of the housing conceals the LEDs) and wherein the housing includes a bridge portion (bottom part of housing 53f, Fig. 22) spanning across the reflective surface (the bottom surface 53f, spans left to right and covers a portion of the reflective surface, seen in Fig. 8 and 17A) and wherein a control panel (buttons 82, Fig. 24) is mounted on the bridge portion (seen in Fig. 24).”  
However, Savain does not disclose “a housing supporting a curved at least semi-transparent diffusive structure overlying a concave reflective surface”, and “the lighting unit is configured so that the light from the one or more indirect light emitting elements passes through the curved diffusive structure and then reflects off the concave reflective surface.”

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a diffusive structure, such as taught by Takeshita, and to the curved reflector as taught by Savian. One of ordinary skill in the art would have been motivated to include a diffusive structure for the predictable result of diffusing the light (Takeshita, ¶ [0053]) creating a more spread level of indirect light from a point light source resulting in softer and less harsh light.
However, Savian in view of Takeshita does not disclose “the bridge extending between a frame of the housing from a first location at the frame adjacent to a first direct light emitting element and a second location at the frame adjacent to a second direct emitting element”. Savian discloses the direct light sources are alongside of the bridge (seen in Fig. 22).
Hodgson discloses a vehicle interior light (Fig. 2), with direct light emitters (40, Fig. 2), and a bridge portion with control features (pointed to by 50, Fig. 2) that extends between the direct light emitters (seen in Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to rearrange the direct light emitters, as taught by Savian, to be on the sides of the bridge, such as taught by Hodgson. One of ordinary skill in the art would have been motivated to move the direct light emitters to the sides of the bridges in order to meet the specific lighting needs of a given application, such as having the highest intensities of direct light be pointed towards the sides of the device instead of below it.

Regarding claim 2, Savian in view of Takeshita and Hodgson discloses the invention of claim 1, as cited above, and further discloses “one or more waterfall direct light emitting elements are mounted on the bridge portion (Savian, middle light 60, Fig. 17A; as best understood, waterfall refers to a ‘falling’ downward light, and lights 60 are in the downward direction)”  
Regarding claim 3, Savian in view of Takeshita and Hodgson discloses the invention of claim 1, as cited above, and further discloses “the control panel includes buttons controlled by a finger touch (Savian, buttons 82, seen in Fig. 22; ¶ [0083]).”  
Regarding claim 4, Savian in view of Takeshita and Hodgson  discloses the invention of claim 1, as cited above, and further discloses “the bridge portion conceals the one or more indirect light emitting elements from view (Savian, seen in Fig. 24, the bottom surface conceals the LEDs 91 from the bottom viewpoint).”  
Regarding claim 5, Savian in view of Takeshita and Hodgson  discloses the invention of claim 1, as cited above, and further discloses “at least one of the one or more direct and indirect light emitting elements is an LED light (Savian, LEDs 91, ¶ [0084], ¶ [0078] 62 can be any type of lighting (e.g. LED)).”  
Regarding claim 7, Savian in view of Takeshita and Hodgson  discloses the invention of claim 1, as cited above, and further discloses “the one or more direct light emitting elements are spotlights (Savian,the lights 60 are reading lights, ¶ [0077]; seen in Fig. 24).”  
Regarding claim 8, Savian in view of Takeshita and Hodgson discloses the invention of claim 7, as cited above, and further discloses “each of the one or more spotlights are mounted at an end of the bridge portion (Savian, seen in Fig. 17A and 25, the reading lights are disposed at an end portion near the outer edge of the bottom surface).”  
Regarding claim 21, Savian in view of Takeshita and Hodgson discloses the invention of claim 1, as cited above, and further discloses “the concave reflective surface is configured so that the light emitted by the one or more indirect lighting element reflects off the concave reflective surface and back through the curved diffusive structure before illuminating the interior compartment of the vehicle (Takeshita, seen in similar embodiment of Fig. 2).”




Claim 11-15, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Savian in view of Takeshita.

Regarding claim 11, Savian discloses “A vehicle (aircraft ¶ [0038]) including a lighting unit mounted on a passenger compartment of the vehicle (seen in Fig. 17A), wherein the vehicle roof lighting unit comprises: a housing including a frame (54, Fig. 18, 22, 23) for supporting a concave reflector (panel 56, Fig. 17A; ¶ [0078] light from the top washes along and down the panels, bucket and sidewalls; curved portion seen in Fig. 8) and one or more direct light emitting elements (left and right lights 60, Fig. 17A) supported by the housing, wherein each of the direct light emitting elements are configured to illuminate a portion of the interior compartment (seen in Fig. 17A), and wherein the one or more direct light emitting elements are located on a portion of the housing facing the 
However, Savain does not disclose “a housing supporting a curved at least semi-transparent diffusive structure overlying and placed in front of a concave reflector such that the diffusive structure is closer to the passenger compartment of the vehicle”, and “the lighting unit is configured so that the light from the one or more indirect light emitting elements passes through the curved diffusive structure and then reflects off the concave reflective surface.”
Takeshita discloses a curved reflector (151, Fig. 5), and a curved semi-transparent diffusive structure (152, Fig. 5; ¶ [0056]) overlying and placed in front of the curved reflector (seen in Fig. 5; ¶ [0055]) such that the diffusive structure is closer towards the direction the device is intended to emit light towards (seen in Fig. 5), and light form the light source (71, Fig. 5) passes through the diffusive structure then reflects off the reflective surface (seen in similar embodiment of Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a diffusive structure, such as taught by Takeshita, and to the curved reflector as taught by Savian. One of ordinary skill in the art would have been motivated to include a diffusive structure for the predictable result of diffusing the light (Takeshita, ¶ 

Regarding claim 12, Savian in view of Takeshita discloses the invention of claim 11, as cited above, and further discloses “the portion of the housing concealing the indirect light emitting elements is a bridge portion spanning the curved reflective surface (Savian, seen in Fig. 8 and 17A) and wherein the lighting unit further includes one or more waterfall direct light emitting elements mounted on the bridge portion (Savian, middle light 60, Fig. 17A; as best understood, waterfall refers to a ‘falling’ downward light, and lights 60 are in the downward direction).”  
Regarding claim 13, Savian in view of Takeshita discloses the invention of claim 11, as cited above, and further discloses “the control elements are finger touch activated elements (Savian, 82 are buttons; ¶ [0083] can be capacitive touch buttons) .”  
Regarding claim 14, Savian in view of Takeshita discloses the invention of claim 12, as cited above, and further discloses “the bridge portion spans the reflective surface across the most recessed portion of the reflective surface (Savian, seen in Fig. 8).”  
Regarding claim 15, Savian in view of Takeshita discloses the invention of claim 11, as cited above, and further discloses “at least one of the one or more direct and indirect  light emitting elements is an LED light (Savian, LEDs 91, ¶ [0084], ¶ [0078] 62 can be any type of lighting (e.g. LED)).”  
 Regarding claim 17, Savian in view of Takeshita discloses the invention of claim 11, as cited above, and further discloses “the one or more direct light emitting elements are spotlights (Savian, the lights 60 are reading lights, ¶ [0077]; seen in Fig. 24).”  
Regarding claim 18, Savian in view of Takeshita discloses the invention of claim 17, as cited above, and further discloses “each of the one or more spotlights are lighted at 
	
Regarding claim 22, Savian in view of Takeshita discloses the invention of claim 11, as cited above, and further discloses “the concave reflector is configured so that the light emitted by the one or more indirect lighting element reflects off a surface of the concave reflector and back through the curved diffusive structure before illuminating the passenger compartment of the vehicle (Takeshita, seen in similar embodiment of Fig. 2).”

Regarding claim 23, Savian discloses “A vehicle roof lighting unit for illuminating an interior compartment of a vehicle, comprising: a housing (54, Fig. 18, 22, 23), a concave reflective surface (panel 56, Fig. 17A; ¶ [0078] light from the top washes along and down the panels, bucket and sidewalls; concave portion seen in Fig. 8) and one or more direct light emitting elements (left and right lights 60, Fig. 17A) supported by the housing, wherein each of the direct light emitting elements are configured to illuminate a portion of the interior compartment (seen in Fig. 17A), and wherein each of the one or more direct light emitting elements are located on an exterior portion of the housing (seen in Fig. 17A); one or more indirect light emitting elements (62 and LEDs 91, Fig. 18, 23, 24) mounted to the housing for providing general lighting for the entire interior compartment (seen in Fig. 17A, ¶ [0078]), wherein each of the one or more indirect light emitting elements are concealed from view (seen in Fig. 18 and 24, the bottom part of the housing conceals the LEDs) 
and wherein the housing includes a bridge portion (bottom part of housing 53f, Fig. 22) spanning across the reflective surface (the bottom surface 53f, spans left to right and covers a portion of the reflective surface, seen in Fig. 8 and 17A), the bridge extending between a frame of the housing such that the bridge obstructs light from the one or more 
However, Savain does not disclose “a housing supporting a curved at least semi-transparent diffusive structure overlying a concave reflective surface”, and “the lighting unit is configured so that the light from the one or more indirect light emitting elements passes through the curved diffusive structure and then reflects off the concave reflective surface: and “and the diffusive structure is visible from the cabin at two openings located adjacent the lateral sides of the bridge”
Takeshita discloses a curved reflector (151, Fig. 5), and a curved semi-transparent diffusive structure (152, Fig. 5; ¶ [0056]) overlying the curved reflector (seen in Fig. 5; ¶ [0055]), and light form the light source (71, Fig. 5) passes through the diffusive structure then reflects off the reflective surface (seen in similar embodiment of Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a diffusive structure, such as taught by Takeshita, and to the curved reflector as taught by Savian. One of ordinary skill in the art would have been motivated to include a diffusive structure for the predictable result of diffusing the light (Takeshita, ¶ [0053]) creating a more spread level of indirect light from a point light source resulting in softer and less harsh light.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitations are addressed by prior arts Takeshita and Hodgson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875